




CITATION:
Kulidjian &
          Associates v. Gareene Homes Inc., 2011 ONCA 224



DATE:  20110323



DOCKET: C52694



COURT OF APPEAL FOR ONTARIO



Doherty, Feldman and Epstein JJ.A.



BETWEEN



Kulidjian & Associates



Appellant



and



Gareene Homes Inc.



Respondent



Gleb Bazov, for the appellant



M. Persaud and J. Morton, for the respondent



Heard and released orally:
March 10, 2011



On appeal from the order of Justice J. Kelly of the Superior
          Court of Justice, dated February 9, 2009.



ENDORSEMENT



[1]

In
Price v.
    Sonsini
(2002), 60 O.R. (3d) 257 at para. 19, Justice Sharpe discussed the
    approach to be taken when clients seek to assess their lawyers bills.  He said:

Public confidence in the administration of justice
    requires the court to intervene where necessary to protect the clients right
    to a fair procedure for the assessment of a solicitors bill.  As a general matter, if a client objects to a
    solicitors account, the solicitor should facilitate the assessment process,
    rather than frustrating the process.

[2]

We take the words of Sharpe J.A. to sound the purpose
    behind the assessment provisions in the
Solicitors
    Act
, R.S.O. 1990, c. S.15 (the
Act
).

[3]

In
Enterprise
    Rent-A-Car Co. v. Shapiro, Cohen, Andres, Finlayson
(1998), 38 O.R. (3d) 57
    (Ont. C.A.), Labrosse J.A. of this court described the scope of s. 3 of the
Act
in these words:

A client may apply for the assessment of delivered accounts
    in the following circumstances:

(i)
upon
requisition from the registrar, within thirty
    days of delivery (provided that there are no special circumstances and the
    retainer is not disputed).
There is no distinction between paid and unpaid
    accounts (s. 3(b)).
[Emphasis
    added.]

[4]

On the analysis in
Enterprise
    Rent-A-Car Co.
,
supra
, the
    respondent was entitled to proceed in the manner that it did.

[5]

We do not read the two subsequent cases from this court
    relied on by the appellant as departing from the analysis in
Enterprise Rent-A-Car Co.
and, in
    particular, the interpretation of s. 3(b).  In those two cases (
Guillemette v.
    Doucet
(2000), 2007 ONCA 743 (C.A.) and
Tripkovic
    v. Glober
92003), 172 O.A.C. 116, 227 D.L.R. (4
th
) 718 (Ont.
    C.A.), revg 16 C.P.C. (5
th
) 163 (O.S.C.J.)), s. 3 was not in
    play.  The proposed assessments were long
    after the 30-day period described in s. 3.  The analysis of s. 11 of the
Act
in those cases does not in any way detract from the comments concerning s. 3
    made in
Enterprise Rent-A-Car Co.

[6]

We are satisfied that the interpretation of s. 3 in
Enterprise Rent-A-Car Co.
is the correct
    interpretation.  It is consistent with
    the, admittedly not altogether clear, wording of the statute.  More important, it is consistent with the
    purpose behind the assessment process as described at the outset of these
    reasons.

[7]

In our view, ss. 3 and 11 can live together and both
    have application to paid accounts.  Thirty days is the divide between the two provisions for the purposes of
    determining whether the assessment can be directed by the Registrar.

[8]

We are in agreement with the conclusion reached below
    and dismiss the appeal.

[9]

The application for leave to appeal the costs order is
    not pursued in light of our decision on the merits.  That motion for leave is refused.

[10]

The appeal is consequently dismissed with costs to the
    respondent in the amount of $3,000, inclusive of disbursements and HST.

Doherty J.A.

K. Feldman J.A.

Gloria Epstein J.A.


